COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 EDDIE LERMA,                                                   No. 08-12-00105-CV
                                                §
                      Appellant,                                  Appeal from the
                                                §
 v.                                                             243rd District Court
                                                §
 BORDER DEMOLITION &                                          of El Paso County, Texas
 ENVIRONMENTAL, INC.,                           §
                                                                  (TC# 2008-4555)
                      Appellee.                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, both in this Court and the court below.      This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 20TH DAY OF FEBRUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating